Citation Nr: 1110555	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral hand tremors, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1962 and from July 1963 to July 1976.  

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been before the Board and was remanded in October 2009.  Additional development is required, as the instructions of the October 2009 remand order were not completely undertaken.  

The September 2004 rating decision also denied service connection for an anxiety disorder, but this benefit was subsequently granted by rating decision in December 2010.  The issue of service connection for an anxiety disorder is therefore no longer in appellate status. 

The issue of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record fails to demonstrate that bilateral hand tremors were manifest during service, or that the Veteran's current diagnosis of bilateral hand tremors is either attributable to service or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Bilateral hand tremors were not shown to have been incurred in or aggravated by service; bilateral hand tremors have not been caused by or aggravated by the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2004.  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim for service connection for hand tremors in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case in February 2010 is adequate, as the opinion is responsive to the medical questions raised in this case.  The February 2010 opinion also included a discussion of aggravation due to a service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The February 2010 examination and opinion is thorough and supported by the record.  The examination and opinion noted above is therefore adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Criteria & Analysis

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury, however, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal already was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

In this case, the Veteran claims that he suffers from hand tremors as secondary to service-connected diabetes mellitus.

At the outset, the Board notes that VA outpatient treatment records reflect that the Veteran was diagnosed with essential tremors in December 2004.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for hand tremors.  The record also contains no objective evidence of sufficient probative weight that establishes an etiological nexus linking his current disorder directly to his military service.  Specifically, there is no competent evidence establishing that the Veteran's hand tremors had its onset in service or that establishes an etiological relationship between his hand tremors and active service.

In this case, the Veteran does not contend otherwise.  Instead, the Veteran claims that his hand tremors are secondary to his service-connected diabetes mellitus.  

VA outpatient treatment records dated in December 2004 reflect that the Veteran complained of "shaking in both hand" and "unsteadiness" for over one year.  He stated that this became worse over the previous couple months.  The Veteran was assessed with essential tremors.  

The Veteran was afforded a VA examination in February 2010.  He reported that he had chronic, gradual tremors.  He stated that he was unsure of the date of onset.  He reported that he noted tremulousness of the hands over the years since the diagnosis of diabetes mellitus.  He stated that this problem was brought to the attention of his primary medical doctor in December 2004.  

Following physical examination, the examiner diagnosed tremors.  The examiner opined that tremors were not a complication of diabetes.  The examiner opined that the Veteran's essential tremors are not caused by diabetes mellitus.  The examiner opined that this is not a condition that is worsened or increased by the Veteran's diabetes.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his hand tremors are etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current hand tremors are related to certain claimed events in service, a service-connected disability, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinion of the VA examiner.

While there are multiple reports of hand tremors and diabetes mellitus within the Veteran's record, none of the Veteran's private or VA providers have noted that the Veteran's diabetes mellitus is the proximal cause of his hand tremors, or that his hand tremors have been aggravated as a result of his diabetes mellitus.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hand tremors had its onset in service, or is etiologically related to service.  The record establishes that approximately 28 years after separation, the Veteran was diagnosed with essential tremors.  This significant lapse of time is highly probative evidence against the Veteran's claim of a nexus between current hand tremors and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post- service medical treatment may be considered in the analysis of a service connection claim).  Moreover, the Veteran's record does not contain medical evidence to demonstrate that his hand tremors are related to his service-connected diabetes mellitus.  In fact, the VA examination of record has stated that it is less likely than not that the Veteran's current diagnosis of hand tremors were caused by, or aggravated by the Veteran's diabetes mellitus.  Therefore, the Veteran's claim for service connection for hand tremors as secondary to diabetes mellitus must be denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, there is a preponderance of the evidence against the Veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hand tremors as secondary to service-connected diabetes mellitus is denied.  



REMAND

In the October 2009 remand, the RO was instructed to schedule the Veteran for a VA examination to address whether the Veteran's hypertension was aggravated by the Veteran's service-connected diabetes mellitus.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2010 VA examiner noted that diabetes mellitus does not cause hypertension and that hypertension is not a complication of diabetes.  The examiner responded, "Yes" to the question, "Is this a condition that is worsened or increased by the Veteran's diabetes?"  The examiner then stated that diabetes can aggravate essential hypertension.  Later in the examination report, the examiner again opined that diabetes does not cause essential hypertension, but can aggravate existing hypertension.  The Board believes that a VA examination and opinion to clarify whether the Veteran's diabetes actually does aggravate the Veteran's hypertension, or merely that diabetes can aggravate hypertension, is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be referred to the examiner who performed the February 2010 VA examination for further review and comment.  (If that examiner is unavailable, the Veteran's claims file should be referred to another appropriate examiner for review and comment.)  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clarify the findings of the February 2010 VA examination with regard to the issue of whether the Veteran's hypertension is aggravated by diabetes.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current hypertension shown to exist;

b) opine whether any such hypertension is at least as likely as not related to the Veteran's service-connected diabetes mellitus;

c) if not, opine whether any such hypertension is aggravated by the Veteran's service-connected diabetes mellitus; and

d) provide detailed rationale, with specific references to the record, for the opinion.  

2.  After completion of the above, the RO should readjudicate the claim of entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus.  Unless the benefit sought is granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


